People v Linn (2021 NY Slip Op 02940)





People v Linn


2021 NY Slip Op 02940


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


468 KA 18-01837

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vALEC W. LINN, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Brian D. Dennis, J.), rendered July 3, 2018. The judgment revoked defendant's sentence of probation and imposed a sentence of incarceration. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction, following his plea of guilty, of aggravated family offense (Penal Law § 240.75 [1]) and sentencing him to a term of incarceration. Defendant's sole contention is that the sentence is unduly harsh and severe. Because defendant has completed serving that sentence, his appeal is moot (see People v Pompeo, 151 AD3d 1949, 1950 [4th Dept 2017], lv denied 29 NY3d 1132 [2017]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court